EXHIBIT 10.2

VOTING, CONSENT, AMENDMENT AND WAIVER AGREEMENT

This VOTING, CONSENT, AMENDMENT AND WAIVER AGREEMENT (this “Agreement”) is dated
effective June 29, 2006, and entered into by and among Velocity Express
Corporation, a Delaware corporation (the “Company”) and each of the stockholder
signatories hereto constituting the holders (collectively, the “Holders”) of at
least: (i) 62.5 percent of the issued and outstanding Series M Convertible
Preferred Stock, par value $.004 per share (the “Series M Holders”), (ii) 62.5
percent of the issued and outstanding Series N Convertible Preferred Stock, par
value $.004 per share (the “Series N Holders”), and (iii) 62.5 percent of the
issued and outstanding Series O Convertible Preferred Stock, par value $.004 per
share (the “Series O Holders”) (such series of preferred stock are referred to
collectively herein as the “Existing Preferred”), together with the Holders of
at least 50.1 percent of the Company’s issued and outstanding common stock
(“Common Stock”), par value $.004 per share (including outstanding shares of
other classes or series of the Company’s capital stock entitled to vote on any
matter on which the holders of Common Stock are entitled to vote (collectively,
the “Common Stock Holders”)).

W I T N E S S E T H:

WHEREAS, the Company and certain new investors (the “Series Q Purchasers”)
intend to enter into a stock purchase agreement (the “Stock Purchase Agreement”)
pursuant to which the Company will issue to the Series Q Purchasers up to
45,000,000 shares of the Company’s Series Q Convertible Preferred Stock, par
value $.004 per share, (“Series Q Preferred Stock”) convertible into an equal
number of shares of Common Stock, subject to adjustment, on the terms and
conditions set forth in the Stock Purchase Agreement;

WHEREAS, the proposed Certificate of Designations, Preferences and Rights of the
Series Q Preferred Stock provides for the payment of dividends thereon, at the
option of the Company, in the form of shares of Series Q Preferred Stock (“PIK
Shares”);

WHEREAS, certain rights and preferences set forth in the proposed Series Q
Preferred Stock Certificate of Designations, Preferences and Rights are
inconsistent with the rights and preferences of each series of the Existing
Preferred, necessitating amendments to the Certificates of Designations,
Preferences and Rights of each of the Existing Preferred;

WHEREAS, the Certificates of Designations, Preferences and Rights of the
Existing Preferred preclude the designation of the preferences and rights of the
Series Q Preferred Stock and the issuance of the Series Q Preferred Stock in the
absence of prior written consent from the holders of not less than 62.5 percent
of the outstanding shares of each series of the Existing Preferred;

WHEREAS, the purchase agreements governing the Company’s sale of the Existing
Preferred to the Holders provide for rights of participation applicable to the
Company’s proposed issuance and sale of the Series Q Preferred Stock;



--------------------------------------------------------------------------------

WHEREAS, the Company intends to enter into purchase agreements (the “Note and
Warrant Purchase Agreements”) with certain investors (the “Senior Note
Investors”), pursuant to which the Company will issue Senior Secured Notes (the
“Notes”) and four-year warrants (each a “Note Warrant”) to purchase an aggregate
of approximately 26,000,000 shares of Common Stock, subject to adjustment, at an
exercise price of $1.45 per share, subject to adjustment;

WHEREAS, the execution and delivery of this Agreement by the parties hereto is a
condition precedent to the Company entering into the Stock Purchase Agreement
and the Note and Warrant Purchase Agreements;

WHEREAS, proceeds from the issuance and sale of the Series Q Preferred, the
Notes and the Warrants, together with the issuance of shares of Common Stock, or
securities convertible into or exercisable for Common Stock or a combination
thereof with an aggregate fair value of approximately $3,200,000 (“Exeter
Securities”), will be used to effect the purchase of a portion of the issued and
outstanding capital stock, and securities convertible into shares of the capital
stock, of another company (the “Proposed Acquisition”);

WHEREAS, in connection with the transactions contemplated by the Stock Purchase
Agreement and the Note and Warrant Purchase Agreements, the Company proposes to
issue to Jefferies and Company, Broadband Capital, Meritage Funds and Terra Nova
Trading, LLC, in payment of placement agent and finders fees, an aggregate of
approximately 2,550,000 shares of Series Q Preferred Stock;

WHEREAS, the Company proposes to issue to TH Lee Putnam Ventures, a stockholder
of the Company, warrants (“THLPV Warrants”) to purchase up to 250,000 and
547,500 shares, respectively, of Common Stock at a price of $.01 per share, in
consideration for merger and acquisition services and credit enhancements in the
form of loan guarantees provided to the Company;

WHEREAS, in connection with the Proposed Acquisition, the Company intends to
issue: (i) warrants to purchase up to 400,000 shares of Common Stock at a price
of $1.50 per share (the “Scura Rise Warrants”) to Scura Rise & Partners, LLC in
satisfaction of investment banking fees; and (ii) up to approximately 500,000
shares of Common Stock to certain individuals in payment for consulting
services;

WHEREAS, the Company proposes to issue 375,000 shares of Series Q Preferred
Stock to Pequot Capital Management, a stockholder of the Company, in
consideration for credit enhancements in the form of loan guarantees provided
for the benefit of the Company;

WHEREAS, the shares of Common Stock issuable: (a) upon conversion of the Series
Q Preferred Stock, (b) upon conversion of PIK Shares issuable as dividends on
the Series Q Preferred Stock, (c) upon exercise of the Note Warrants, THLPV
Warrants and Scura Rise Warrants, and (d) in connection with the Exeter
Securities, together with the shares of Common Stock issuable in payment for
consulting services: (i) will have aggregate voting power equal to or in excess
of 20 percent of the voting power of the Company’s presently issued and
outstanding shares of Common Stock; (ii) will have an aggregate share
denomination equal to or in excess of 20 percent of the Company’s presently
issued and outstanding shares of Common Stock; and (iii) may result in a change
of control of the Company;

 

2



--------------------------------------------------------------------------------

WHEREAS, certain of the proposed issuances of securities described above may
result in the issuance of Common Stock at an effective price less than the
greater of the book value or market value of the Company’s Common Stock;

WHEREAS, Marketplace Rule 4350(i)(1) promulgated by The Nasdaq Stock Market,
Inc. (“Nasdaq”) requires stockholder consent prior to the issuance of shares of
Common Stock or securities convertible into shares of Common Stock that will
result in the acquisition of the stock or assets of another company if: (i) the
present or potential issuance of Common Stock will have upon issuance voting
power equal to or in excess of 20 percent of the voting power outstanding before
such issuance or potential issuance, or (ii) the number of shares of Common
Stock to be issued is or will be equal to or greater than 20 percent of the
Company’s presently issued and outstanding shares of Common Stock;

WHEREAS, Marketplace Rule 4350(i)(1) requires stockholder consent prior to the
issuance of shares of Common Stock or securities convertible into shares of
Common Stock a price less than the greater of the book value or market value of
the Company’s Common Stock if: (i) the Common Stock will have upon issuance
voting power equal to or in excess of 20 percent of the voting power outstanding
before such issuance or potential issuance, or (ii) the number of shares of
Common Stock to be issued is or will be equal to or greater than 20 percent of
the Company’s presently issued and outstanding shares of Common Stock;

WHEREAS, Marketplace Rule 4350(i)(1) also requires stockholder consent prior to
the issuance of shares of Common Stock or securities convertible into shares of
Common Stock that will result in a change of control of the Company;

WHEREAS, in order to induce the Series Q Purchasers and the Senior Note
Investors to consummate their proposed investment transactions for the benefit
of all stockholders of the Company, including the Holders, the Company has
requested, and the Holders have agreed, to enter into this Agreement; and

WHEREAS, it is the intent of the parties to this Agreement that the consents set
forth herein are provided pursuant to, and in compliance with, Section 228 of
the General Corporation Law of the state of Delaware.

NOW, THEREFORE, in consideration of the mutual promises made herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

A G R E E M E N T:

(1) Common Stock Holder Consents. Each Common Stock Holder hereby consents to
the Company’s issuance of: (i) the Series Q Preferred Stock as described in the
preceding paragraphs, together with any PIK Shares issuable in payment of
dividends on the Series Q Preferred Stock, (ii) the Note Warrants, THLPV
Warrants and Scura Rise Warrants, (iii) the Exeter Securities, and
(iv) effective upon the 20th calendar day following the Company’s mailing

 

3



--------------------------------------------------------------------------------

to its stockholders a related information statement prepared in compliance with
Regulation 14C promulgated under the Securities Exchange Act of 1934, as
amended, the shares of Common Stock issuable upon conversion of the Series Q
Preferred Stock and any PIK Shares, and upon the exercise of the Note Warrants,
THLPV Warrants and Scura Rise Warrants, and the shares of Common Stock issuable
in consideration for consulting services and in connection with the Exeter
Securities, with the understanding that the issuance of such securities by the
Company:

(a) may be at an effective price per share of Common Stock less than the greater
of the book value or market value of the Company’s Common Stock;

(b) will result in the issuance of Common Stock with voting power equal to or in
excess of 20 percent of the voting power of the Company’s presently issued and
outstanding shares of Common Stock;

(c) will result in the issuance of Common Stock in an aggregate share
denomination equal to or in excess of 20 percent of the Company’s presently
issued and outstanding shares of Common Stock; and

(d) may result in a change in control of the Company.

Each Common Stock Holder hereby consents to and ratifies the Certificate of
Amendment to Amended and Restated Certificate of Incorporation attached as
Exhibit A hereto.

(2) Series M Holder Consent, Waiver, and Amendment. Each of the undersigned
Series M Holders hereby:

(a) consents to the Company’s designation of the preferences and rights of the
Series Q Preferred Stock, including without limitation the superiority of the
Series Q Preferred Stock in right of preference as to dividends and
distributions made upon the liquidation of the Company, and the proposed
issuance and sale of the Series Q Preferred Stock as described in the preceding
paragraphs;

(b) consents to and ratifies the Certificate of Amendment to Amended and
Restated Certificate of Incorporation attached as Exhibit A hereto;

(c) waives, in connection with the issuance of the Series Q Preferred Stock, the
Note Warrants, THLPV Warrants, Scura Rise Warrants, Exeter Securities and the
Common Stock, all as described in the preceding paragraphs, the application of
Section 4D of the Series M Certificate of Designations, Preferences and Rights
to reduce the Conversion Price to an amount less than $2.10 per share; and

(d) consents to and ratifies each of the transactions described in the Company’s
Proxy Statement for Annual Meeting of Stockholders to be held June 28, 2006
under the caption “Certain Relationships and Related Transactions.”

 

4



--------------------------------------------------------------------------------

(3) Series N Holder Consent, Waiver, and Amendment. Each of the undersigned
Series N Holders hereby:

(a) consents to the Company’s designation of the preferences and rights of the
Series Q Preferred Stock, including without limitation the superiority of the
Series Q Preferred Stock in right of preference as to dividends and
distributions made upon the liquidation of the Company, and the proposed
issuance and sale of the Series Q Preferred Stock as described in the preceding
paragraphs;

(b) consents to and ratifies the Certificate of Amendment to Amended and
Restated Certificate of Incorporation attached as Exhibit A hereto;

(c) waives, in connection with the issuance of the Series Q Preferred Stock, the
Note Warrants, THLPV Warrants, Scura Rise Warrants, Exeter Securities and the
Common Stock, all as described in the preceding paragraphs, the application of
Section 4D of the Series N Certificate of Designations, Preferences and Rights
to reduce the Conversion Price to an amount less than $2.10 per share; and

(d) consents to and ratifies each of the transactions described in the Company’s
Proxy Statement for Annual Meeting of Stockholders to be held June 28, 2006
under the caption “Certain Relationships and Related Transactions.”

(4) Series O Holder Consent, Waiver, and Amendment. Each of the undersigned
Series O Holders hereby:

(a) consents to the Company’s designation of the preferences and rights of the
Series Q Preferred Stock, including without limitation the superiority of the
Series Q Preferred Stock in right of preference as to dividends and
distributions made upon the liquidation of the Company, and the proposed
issuance and sale of the Series Q Preferred Stock as described in the preceding
paragraphs;

(b) consents to and ratifies the Certificate of Amendment to Amended and
Restated Certificate of Incorporation attached as Exhibit A hereto; and

(c) waives, in connection with the issuance of the Series Q Preferred Stock, the
Note Warrants, THLPV Warrants, Scura Rise Warrants, Exeter Securities and the
Common Stock, all as described in the preceding paragraphs, the application of:
(i) Section 4D of the Series O Certificate of Designations, Preferences and
Rights to reduce the Conversion Price to an amount less than $2.10 per share;
and (ii) the Right of First Refusal on Future Financings set forth in Section 5
of the stock purchase agreement governing the sale of the Series O Convertible
Preferred Stock to the Series O Holder.

(5) Notice to Holders. Within 30 days following the issuance of the Series Q
Preferred Stock as contemplated in the preceding paragraphs, the Company shall
deliver written notice to the undersigned Holders of the Existing Preferred that
the Conversion Price for their shares of Series M, N and O Preferred Stock has
been reduced to $2.10 per share pursuant to the terms of this Agreement.

(6) Voting and Support. At all times throughout the four-month period commencing
on the date of the first signature appearing on the signature pages hereto (the
“Term”), each Holder does hereby irrevocably agree to consent or vote (or cause
to be voted) all of the Shares

 

5



--------------------------------------------------------------------------------

beneficially owned by such Holder at every annual, special or adjourned meeting
of the stockholders (including any written consent in lieu of a meeting) of the
Company: (i) in favor of the adoption of each of the Proposals substantially as
set forth on Exhibit B attached hereto, (ii) against any proposal relating to
any action or agreement that would result in a breach of any covenant,
representation or warranty or any other obligation or agreement of the Company
under the Stock Purchase Agreement or the Note and Warrant Purchase Agreements
or which would result in any of the conditions to the Company’s obligations
under the Stock Purchase Agreement or the Note and Warrant Purchase Agreements
not being fulfilled, (iii) in favor of any other matter relating to the
consummation of the transactions contemplated by the Stock Purchase Agreement
and the Note and Warrant Purchase Agreements, and (iv) except as specifically
requested in writing by the Company in advance, against any other action which
is intended or would reasonably be expected to impede, interfere with, delay,
postpone, discourage or materially adversely affect the transactions
contemplated by the Stock Purchase Agreement and the Note and Warrant Purchase
Agreements or the contemplated economic benefits of any of the foregoing. During
the Term, the Holders will not enter into any agreement or understanding with
any Person to vote in any manner inconsistent with this Section (5).

(7) IRREVOCABLE PROXY. EACH HOLDER DOES HEREBY GRANT TO, AND APPOINT VINCENT
WASIK AND EDWARD STONE, AND EACH OF THEM INDIVIDUALLY, IN THEIR RESPECTIVE
CAPACITIES AS OFFICERS OR REPRESENTATIVES OF THE COMPANY, AND ANY INDIVIDUAL WHO
SHALL HEREAFTER SUCCEED TO ANY OFFICE OF THE COMPANY HELD THEREBY, AS ITS
IRREVOCABLE PROXY AND ATTORNEY-IN-FACT (WITH FULL POWER OF SUBSTITUTION) TO VOTE
ITS SHARES OR PROVIDE ANY CONSENT AS PROVIDED IN SECTION (5) ABOVE AND WITH
RESPECT TO ANY OTHER VOTE OR CONSENT SET FORTH IN SECTIONS (1) THROUGH (4) ABOVE
(TO THE EXTENT NOT ALREADY GIVEN AND EFFECTIVE) AND ANY OF THE TERMS, CONDITIONS
AND OTHER PROVISIONS CONTAINED IN THIS AGREEMENT DURING THE TERM. EACH HOLDER
INTENDS THIS PROXY TO BE IRREVOCABLE AND COUPLED WITH AN INTEREST AND WILL TAKE
SUCH FURTHER ACTION AND EXECUTE AND DELIVER SUCH OTHER INSTRUMENTS AS MAY BE
NECESSARY TO EFFECTUATE THE INTENT OF THIS IRREVOCABLE PROXY AND HEREBY REVOKES
ANY PROXY PREVIOUSLY GRANTED BY SUCH HOLDER WITH RESPECT TO THE SHARES.
NOTWITHSTANDING THE FOREGOING, THIS IRREVOCABLE PROXY WILL BE AUTOMATICALLY
REVOKED WITHOUT ANY FURTHER ACTION ON THE PART OF THE HOLDERS OR THE COMPANY AT
THE END OF THE TERM.

(8) Conduct of Holders. None of the Holders will: (i) take, agree or commit to
take any action that would make any representation and warranty of the Holders
hereunder inaccurate in any respect at any time during the Term, or (ii) omit,
or agree or commit to omit, to take any action necessary to prevent any
representation or warranty from being inaccurate in any respect at any time
during the Term, in each case except to the extent required by applicable law.

(9) Further Assurances. During the Term, the Holders will take such further
actions and execute such further documents and instruments as may reasonably be
requested by the Company to further and facilitate the purposes of this
Agreement.

 

6



--------------------------------------------------------------------------------

(10) Representations and Warranties. Each Holder represents and warrants,
severally and not jointly, to the Company as follows:

(a) Access to Information. Such Holder has been provided with any and all
documents describing the proposed transactions contemplated by this Agreement
requested by such Holder, and has been provided access to officers of the
Company and other members of its management to obtain any other information
deemed relevant to the Holder’s decision whether or not to enter into this
Agreement.

(b) Valid Title, etc. With respect to the Existing Preferred and Common Stock
such Holder beneficially owns (as defined in Rule 13d-3 of the Securities and
Exchange Act of 1934 (each a “Share” and collectively, the “Shares”) there are
no restrictions on the rights of disposition pertaining thereto, except for any
restrictions contemplated herein or arising under applicable securities laws,
such Holder has exclusive power to vote, exclusive power of disposition and
exclusive power to agree to all of the matters set forth in this Agreement, in
each case with respect to all of such Holder’s Shares with no limitations,
qualifications or restrictions on these rights. Each Holder represents that
neither the Holder nor any of the Holder’s affiliates is party to or bound by
any agreement with respect to the voting (by proxy or otherwise), sale or other
disposition of the Shares (other than this Agreement).

(c) Non-Contravention. The execution and delivery of this Agreement by such
Holder and the performance by such Holder of such Holder’s obligations under
this Agreement: (i) are within such Holder’s powers, have been duly authorized
by all necessary action (including any consultation, approval or other action by
or with any other person), (ii) require no action by or in respect of, or filing
with, any governmental body, agency, official or authority, and (iii) do not and
will not contravene or constitute a default under, or give rise to a right of
termination, cancellation or acceleration of any right or obligation of such
Holder or to a loss of any material benefit of such Holder under, any provision
of applicable law or regulation or of any agreement, judgment, injunction,
order, decree, or other instrument binding on him or result in the imposition of
any lien on any asset of such Holder other than any conflicts, breaches,
violations, defaults, obligations, rights or losses that individually or in the
aggregate would not: (x) impair the ability of such Holder to perform the
Holder’s obligations under this Agreement or (y) prevent or delay the
consummation of any of the transactions contemplated hereby.

(11) Binding Effect; Indemnification. This Agreement has been duly executed and
delivered by such Holder, and this Agreement is the valid and binding agreement
of the Holder, enforceable against the Holder in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally and to general principles of equity. Holder acknowledges and
agrees that the provisions of this Agreement are enforceable against Holder,
subject to the limitations referred to above, regardless of the effect of this
Agreement on persons not a party hereto. Holder may not sell, transfer or
otherwise dispose of, in any manner (“Transfer”) any shares of Existing
Preferred without delivering to the Company the written consent of the
transferee binding the transferee to the terms and conditions of this Agreement
and Holder shall indemnify the Company from and against any costs, expenses,
liabilities, losses or damages of any other kind or nature arising from any
Transfer of Holder’s shares of Existing Preferred in contravention of this
covenant.

 

7



--------------------------------------------------------------------------------

(12) Notices. Any notices provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight courier
service, faxed or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:

 

if to the Company: One Morningside Drive Suite 200 Westport, CT 06880 Telecopy:
(203) 349-4198 Attention: Edward Stone if to a Holder: At the address for such
Holder as set forth in the records of the Company.

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

(13) Miscellaneous.

(a) Each Holder acknowledges and agrees that this Agreement constitutes a
binding agreement of such Holder and that the Company may be irreparably damaged
if for any reason such Holder fails to perform any of its obligations hereunder,
and that the Company would not have an adequate remedy at law for money damages
in that event. Accordingly, the Company will be entitled to specific performance
and injunctive and other equitable relief to enforce the performance of this
Agreement by the Holders. This provision is without prejudice to any other
rights that the Company may have against any Holder for any failure to perform
its respective obligations under this Agreement.

(b) Whenever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement or any action in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.

(c) This Agreement may be executed in separate counterparts, each of which is
deemed to be an original and all of which taken together constitute one and the
same agreement.

(d) This Agreement, together with any Exhibit hereto, embodies the complete
agreement and understanding among the parties concerning the subject matter
hereof and supersedes and preempts any prior understandings, agreements or
representations by or among the parties, written or oral, with respect to the
subject matter hereof.

 

8



--------------------------------------------------------------------------------

(e) Governing Law; Jurisdiction; Waiver of Jury Trial. THE PROVISIONS OF THIS
AGREEMENT AND THE DOCUMENTS DELIVERED PURSUANT HERETO SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE (EXCLUDING ANY
CONFLICT OF LAW RULE OR PRINCIPLE THAT WOULD REFER TO THE LAWS OF ANOTHER
JURISDICTION). EACH PARTY HERETO IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
FEDERAL COURT LOCATED IN THE STATE OF DELAWARE OR ANY DELAWARE STATE COURT, IN
ANY ACTION OR PROCEEDING THAT IS OTHERWISE PERMITTED UNDER THIS AGREEMENT OR ANY
OTHER AGREEMENT EXECUTED IN CONNECTION WITH THIS AGREEMENT, AND EACH PARTY
HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION
OR PROCEEDING MUST BE BROUGHT AND/OR DEFENDED IN SUCH COURT. EACH PARTY HERETO
HEREBY CONSENTS TO SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY THE APPLICABLE
LAW OF THE FORUM IN ANY ACTION BROUGHT UNDER OR ARISING OUT OF THIS AGREEMENT,
AND EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT EFFECTIVELY, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, TRIAL BY
JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING HEREUNDER.

(f) This Agreement shall be binding upon and inure solely to the benefit of:
(i) each party hereto, (ii) the Series Q Purchasers, (iii) the Senior Note
Investors, and (iv) all other proposed recipients of the Company’s securities
identified herein, together with the respective successors, assigns and
transferees of each of the above, and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other person any right, benefit
or remedy of any nature whatsoever under or by reason of this Agreement.

(g) Confidentiality. Each Holder acknowledges that this Agreement and its terms,
until otherwise disclosed by the Company are confidential information and that
the Holder has received and will continue to receive additional confidential
information regarding the Company. Accordingly, the Holders agree to use their
reasonable efforts to prevent the unauthorized disclosure of any confidential
information concerning the Company that has been or is disclosed to it or its
agents in connection with the entry of the parties in to this Agreement and the
transactions contemplated hereby. Notwithstanding the foregoing, any Holder may
make confidential information available to the Holder’s counsel, accountants and
financial advisors; provided, however, the disclosing Holder shall remain liable
to the Company and all other parties hereto damaged by any unauthorized
disclosure by the Holder’s representative.

(h) The descriptive headings contained in this Agreement are included for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

9



--------------------------------------------------------------------------------

(i) All costs and expenses incurred in connection with this Agreement will be
paid by the party incurring such cost or expense.

(j) No amendment, modification or waiver shall be binding or effective with
respect to any provision hereof without the prior written consent of the holders
of at least 62.5 percent of each series of Existing Preferred outstanding,
voting as a separate class, and a majority of the outstanding Common Stock
(including other classes or series of capital stock entitled to vote on any
matter on which the holders of Common Stock are entitled to vote) at the time
such action is taken.

* * *

[SIGNATURE PAGES FOLLOW]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Voting, Consent,
Amendment and Waiver Agreement as of the dates indicated below.

 

VELOCITY EXPRESS CORPORATION By:  

 

Its:  

 

 

 

Name:   Title:   Date:  

 

Name:   Title:   Date:  

 

Name:   Title:   Date:  



--------------------------------------------------------------------------------

 

Name:   Title:   Date:  

 

Name:   Title:   Date:  

 

Name:   Title:   Date:  

 

Name:   Title:   Date:  

 

Name:   Title:   Date:  

 

Name:   Title:   Date:  



--------------------------------------------------------------------------------

EXHIBIT A

CERTIFICATE OF AMENDMENT

TO

CERTIFICATE OF INCORPORATION

OF

VELOCITY EXPRESS CORPORATION

Velocity Express Corporation, a Delaware corporation (the “Corporation”), does
hereby certify that:

FIRST: This Certificate of Amendment amends the provisions of the Corporation’s
Certificate of Incorporation, as amended (the “Certificate of Incorporation”).

SECOND: The Amendment to the Corporation’s Certificate of Incorporation set
forth below was duly adopted in accordance with the provisions of Section 242
and has been consented to in writing by stockholders of the Corporation in
accordance with Section 228 of the General Corporation Law of the state of
Delaware.

THIRD: Sections 2 and 3 of the Certificate of Designations, Rights and
Preferences of Series M Convertible Preferred Stock set forth in the Certificate
of Incorporation, as amended, are hereby amended by deleting Sections 2 and 3 in
their entirety and replacing them with the following (changes from the current
Certificate are marked):

2. Dividends.

(a) Each holder of Series M Preferred Stock, in preference and priority to the
holders of all other classes of stock other than holders of the Company’s Series
P Convertible Preferred Stock (“Series P Preferred”) and Series Q Convertible
Preferred Stock (“Series Q Preferred”), shall be entitled to receive, with
respect to each share of Series M Preferred Stock then outstanding and held by
such holder of Series M Preferred Stock, dividends, commencing from the date of
issuance of such share of Series M Preferred Stock, at the rate of six percent
(6%) per annum of the Series M Stated Value (the “Series M Preferred
Dividends”). The Series M Preferred Dividends shall be cumulative, whether or
not earned or declared, and shall be paid quarterly in arrears on the first day
of March, June, September and December in each year. During the first two
(2) years following the date of issuance, the Series M Preferred Dividends shall
be paid by issuing to each holder of Series M Preferred Stock such number of
shares of Series M Preferred Stock equal to the Series M Preferred Dividend
divided by the Series M Stated Value (“PIK Shares”). From and after the second
anniversary of the date of issuance, the Company shall have the option to pay
the Series M Preferred Dividends in PIK Shares or in cash out of legally
available funds therefor. Any election by the Company to pay dividends in shares
of Series M Preferred Stock or cash shall be made uniformly with respect to all
outstanding shares of Series M Preferred Stock for a given dividend period.

(b) No dividends shall be paid on any Common Stock of the Company or any other
capital stock of the Company other than the Series Q Preferred during any fiscal
year of the Company until all outstanding Series M Preferred Dividends (with
respect to the current fiscal year and all prior fiscal years) shall have been
paid or declared and set apart for payment to the holders of Series M Preferred
Stock.

 

A-1



--------------------------------------------------------------------------------

(c) In the event that the Company shall at any time pay a dividend on the Common
Stock (other than a dividend payable solely in shares of Common Stock) or any
other class or series of capital stock of the Company other than the Series Q
Preferred, the Company shall, at the same time, pay to each holder of Series M
Preferred Stock a dividend equal to the dividend that would have been payable to
such holder if the shares of Series M Preferred Stock held by such holder had
been converted into Common Stock on the date of determination of holders of
Common Stock entitled to receive such dividends.

3. Liquidation; Redemption. Upon any liquidation, dissolution or winding up of
the Company, whether voluntary or involuntary, the holders of the shares of
Series M Preferred Stock shall rank (i) senior to the holders of the Common
Stock and any other class or series of capital stock of the Company other than
the Series Q Preferred and (ii) junior to the holders of the Series Q Preferred,
as to such distributions, and shall be entitled to be paid an amount per share
equal to the Series M Stated Value plus any accrued and unpaid Series M
Preferred Dividends (the “Liquidation Preference”). If upon such liquidation,
dissolution or winding up of the Company, whether voluntary or involuntary, the
assets to be distributed among the holders of the Series M Preferred Stock and
any class or Series of capital stock ranking on a parity with the Series M
Preferred Stock as to such distributions shall be insufficient to permit payment
to the holders of the Series M Preferred Stock and any such class or series of
capital stock of their respective liquidation amount, then the entire assets of
the Company to be distributed shall be distributed pro rata to the holders of
Series M Preferred Stock and the holders of such class or series of capital
stock ranking on a parity with the Series M Preferred Stock as to such
distributions according to the preferential amounts due thereon. Unless waived
in writing by the holders of at least 62.5 percent of the Series M Preferred
Stock then outstanding, voting together as one class, a consolidation or merger
of the Company into or with any other entity or entities, or the sale or
transfer by the Company of all or substantially all its assets, in each case
under circumstances in which the holders of a majority in voting power of the
outstanding capital stock of the Company, immediately prior to such a merger,
consolidation or sale, own less than a majority in voting power of the
outstanding capital stock of the corporation or the surviving or resulting
corporation or acquirer, as the case may be, immediately following such a
merger, consolidation or sale (each such transaction being hereinafter referred
to as a “Corporate Transaction”) shall be deemed to be a liquidation within the
meaning of this Section 3; provided, however, that the holder(s) of any share or
shares of Series M Preferred Stock shall have the right, at its option, upon
consummation of a Corporate Transaction, to require the Company to redeem such
holder(s) share or shares of Series M Preferred Stock for an amount equal to
such holder’s Liquidation Preference.

FOURTH: The definition of the term “Excluded Stock” appearing in Section 1 of
the Certificate of Designations, Rights and Preferences of Series M Convertible
Preferred Stock set forth in the Certificate of Incorporation, as amended, is
hereby amended by replacing the word “and” which precedes “(E)” with a comma “,”
and inserting at the end of the sentence: “and (F) any issuance of shares of
Series N, O, P or Q Convertible Preferred Stock, including without limitation
any issuance in payment of dividends with respect to the same series of
preferred stock.”

 

A-2



--------------------------------------------------------------------------------

FIFTH: Section 6 of the Certificate of Designations, Rights and Preferences of
Series M Convertible Preferred Stock set forth in the Certificate of
Incorporation, as amended, is hereby amended by striking the text appearing in
subsection (e) and replacing it with “(not used)”.

SIXTH: The Certificate of Designations, Rights and Preferences of Series M
Convertible Preferred Stock set forth in the Certificate of Incorporation, as
amended, is further amended by inserting a Section 11 containing the following
text:

Transactions with Affiliates. The Company shall not enter into any transaction
with an Affiliate or stockholder of the Company unless the same is approved by:
(i) the Audit Committee of the Company’s Board of Directors or (ii) a majority
of the members of the Company’s Board of Directors who fall within the
definition of “independent” employed within the listing standards promulgated by
The Nasdaq Stock Market, Inc.

SEVENTH: Sections 2 and 3 of the Certificate of Designations, Rights and
Preferences of Series N Convertible Preferred Stock set forth in the Certificate
of Incorporation, as amended, are hereby amended by deleting Sections 2 and 3 in
their entirety and replacing them with the following (changes from the current
Certificate are marked):

2. Dividends.

(a) Each holder of Series N Preferred Stock, in preference and priority to the
holders of all other classes of stock other than holders of the Company’s Series
M Convertible Preferred Stock (“Series M Preferred”), Series P Convertible
Preferred Stock (“Series P Preferred”) and Series Q Convertible Preferred Stock
(“Series Q Preferred”), shall be entitled to receive, with respect to each share
of Series N Preferred Stock then outstanding and held by such holder of Series N
Preferred Stock, dividends, commencing from the date of issuance of such share
of Series N Preferred Stock, at the rate of six percent (6%) per annum of the
Series N Stated Value (the “Series N Preferred Dividends”). The Series N
Preferred Dividends shall be cumulative, whether or not earned or declared, and
shall be paid quarterly in arrears on the first day of March, June, September
and December in each year. During the first two (2) years following the date of
issuance, the Series N Preferred Dividends shall be paid by issuing to each
holder of Series N Preferred Stock such number of shares of Series N Preferred
Stock equal to the Series N Preferred Dividend divided by the Series N Stated
Value (“PIK Shares”). From and after the second anniversary of the date of
issuance, the Company shall have the option to pay the Series N Preferred
Dividends in PIK Shares or in cash out of legally available funds therefor. Any
election by the Company to pay dividends in shares of Series N Preferred Stock
or cash shall be made uniformly with respect to all outstanding shares of Series
N Preferred Stock for a given dividend period.

(b) No dividends shall be paid on any Common Stock of the Company or any other
capital stock of the Company other than the Series M Preferred, Series P
Preferred and the Series Q Preferred during any fiscal year of the Company until
all outstanding Series N Preferred Dividends (with respect to the current fiscal
year and all prior fiscal years) shall have been paid or declared and set apart
for payment to the holders of Series N Preferred Stock.

 

A-3



--------------------------------------------------------------------------------

(c) In the event that the Company shall at any time pay a dividend on the Common
Stock (other than a dividend payable solely in shares of Common Stock) or any
other class or series of capital stock of the Company other than the Series M
Preferred, Series P Preferred and the Series Q Preferred, the Company shall, at
the same time, pay to each holder of Series N Preferred Stock a dividend equal
to the dividend that would have been payable to such holder if the shares of
Series N Preferred Stock held by such holder had been converted into Common
Stock on the date of determination of holders of Common Stock entitled to
receive such dividends.

3. Liquidation; Redemption. Upon any liquidation, dissolution or winding up of
the Company, whether voluntary or involuntary, the holders of the shares of
Series N Preferred Stock shall rank (i) senior to the holders of the Common
Stock and any other class or series of capital stock of the Company other than
the Series M Preferred, Series P Preferred and the Series Q Preferred and
(ii) junior to the holders of the Series M Preferred, Series P Preferred and the
Series Q Preferred, as to such distributions, and shall be entitled to be paid
an amount per share equal to the Series N Stated Value plus any accrued and
unpaid Series N Preferred Dividends (the “Liquidation Preference”). If upon such
liquidation, dissolution or winding up of the Company, whether voluntary or
involuntary, the assets to be distributed among the holders of the Series N
Preferred Stock and any class or Series of capital stock ranking on a parity
with the Series N Preferred Stock as to such distributions shall be insufficient
to permit payment to the holders of the Series N Preferred Stock and any such
class or series of capital stock of their respective liquidation amount, then
the entire assets of the Company to be distributed shall be distributed pro rata
to the holders of Series N Preferred Stock and the holders of such class or
series of capital stock ranking on a parity with the Series N Preferred Stock as
to such distributions according to the preferential amounts due thereon. Unless
waived in writing by the holders of at least 62.5 percent of the Series N
Preferred Stock then outstanding, voting together as one class, a consolidation
or merger of the Company into or with any other entity or entities, or the sale
or transfer by the Company of all or substantially all its assets, in each case
under circumstances in which the holders of a majority in voting power of the
outstanding capital stock of the Company, immediately prior to such a merger,
consolidation or sale, own less than a majority in voting power of the
outstanding capital stock of the corporation or the surviving or resulting
corporation or acquirer, as the case may be, immediately following such a
merger, consolidation or sale (each such transaction being hereinafter referred
to as a “Corporate Transaction”) shall be deemed to be a liquidation within the
meaning of this Section 3; provided, however, that the holder(s) of any share or
shares of Series N Preferred Stock shall have the right, at its option, upon
consummation of a Corporate Transaction, to require the Company to redeem such
holder(s) share or shares of Series N Preferred Stock for an amount equal to
such holder’s Liquidation Preference.

EIGHTH: The definition of the term “Excluded Stock” appearing in Section 1 of
the Certificate of Designations, Rights and Preferences of Series N Convertible
Preferred Stock set forth in the Certificate of Incorporation, as amended, is
hereby amended by replacing the word “and” which precedes “(D)” with a comma “,”
and inserting at the end of the sentence: “and (E) any issuance of shares of
Series M, O, P or Q Convertible Preferred Stock, including without limitation
any issuance in payment of dividends with respect to the same series of
preferred stock.”

 

A-4



--------------------------------------------------------------------------------

NINTH: Section 6 of the Certificate of Designations, Rights and Preferences of
Series N Convertible Preferred Stock set forth in the Certificate of
Incorporation, as amended, is hereby amended by striking the text appearing in
subsection (e) and replacing it with “(not used)”.

TENTH: The Certificate of Designations, Rights and Preferences of Series N
Convertible Preferred Stock set forth in the Certificate of Incorporation, as
amended, is further amended by inserting a Section 11 containing the following
text:

Transactions with Affiliates. The Company shall not enter into any transaction
with an Affiliate or stockholder of the Company unless the same is approved by:
(i) the Audit Committee of the Company’s Board of Directors or (ii) a majority
of the members of the Company’s Board of Directors who fall within the
definition of “independent” employed within the listing standards promulgated by
The Nasdaq Stock Market, Inc.

ELEVENTH: Sections 2 and 3 of the Certificate of Designations, Rights and
Preferences of Series O Convertible Preferred Stock set forth in the Certificate
of Incorporation, as amended, are hereby amended by deleting Sections 2 and 3 in
their entirety and replacing them with the following (changes from the current
Certificate are marked):

2. Dividends.

(a) Each holder of Series O Preferred Stock, in preference and priority to the
holders of all other classes of stock other than holders of the Company’s Series
M Convertible Preferred Stock (“Series M Preferred”), Series N Convertible
Preferred Stock (“Series N Preferred”), Series P Convertible Preferred Stock
(“Series P Preferred”) and Series Q Convertible Preferred Stock (“Series Q
Preferred”), shall be entitled to receive, with respect to each share of Series
O Preferred Stock then outstanding and held by such holder of Series O Preferred
Stock, dividends, commencing from the date of issuance of such share of Series O
Preferred Stock, at the rate of six percent (6%) per annum of the Series O
Stated Value (the “Series O Preferred Dividends”). The Series O Preferred
Dividends shall be cumulative, whether or not earned or declared, and shall be
paid quarterly in arrears on the first day of March, June, September and
December in each year. During the first two (2) years following the date of
issuance, the Series O Preferred Dividends shall be paid by issuing to each
holder of Series O Preferred Stock such number of shares of Series O Preferred
Stock equal to the Series O Preferred Dividend divided by the Series O Stated
Value (“PIK Shares”). From and after the second anniversary of the date of
issuance, the Company shall have the option to pay the Series O Preferred
Dividends in PIK Shares or in cash out of legally available funds therefor. Any
election by the Company to pay dividends in shares of Series O Preferred Stock
or cash shall be made uniformly with respect to all outstanding shares of Series
O Preferred Stock for a given dividend period.

(b) No dividends shall be paid on any Common Stock of the Company or any other
capital stock of the Company other than the Series M Preferred, Series N
Preferred, Series P Preferred and the Series Q Preferred during any fiscal year
of the Company until all outstanding Series O Preferred Dividends (with respect
to the current fiscal year and all prior fiscal years) shall have been paid or
declared and set apart for payment to the holders of Series O Preferred Stock.

 

A-5



--------------------------------------------------------------------------------

(c) In the event that the Company shall at any time pay a dividend on the Common
Stock (other than a dividend payable solely in shares of Common Stock) or any
other class or series of capital stock of the Company other than the Series M
Preferred, Series N Preferred, Series P Preferred and the Series Q Preferred,
the Company shall, at the same time, pay to each holder of Series O Preferred
Stock a dividend equal to the dividend that would have been payable to such
holder if the shares of Series O Preferred Stock held by such holder had been
converted into Common Stock on the date of determination of holders of Common
Stock entitled to receive such dividends.

3. Liquidation; Redemption. Upon any liquidation, dissolution or winding up of
the Company, whether voluntary or involuntary, the holders of the shares of
Series O Preferred Stock shall rank (i) senior to the holders of the Common
Stock, and (ii) junior to the holders of the Series M Preferred, Series N
Preferred, Series P Preferred and the Series Q Preferred, as to such
distributions, and shall be entitled to be paid an amount per share equal to the
Series O Stated Value plus any accrued and unpaid Series O Preferred Dividends
(the “Liquidation Preference”). If upon such liquidation, dissolution or winding
up of the Company, whether voluntary or involuntary, the assets to be
distributed among the holders of the Series O Preferred Stock and any class or
Series of capital stock ranking on a parity with the Series O Preferred Stock as
to such distributions shall be insufficient to permit payment to the holders of
the Series O Preferred Stock and any such class or series of capital stock of
their respective liquidation amount, then the entire assets of the Company to be
distributed shall be distributed pro rata to the holders of Series O Preferred
Stock and the holders of such class or series of capital stock ranking on a
parity with the Series O Preferred Stock as to such distributions according to
the preferential amounts due thereon. Unless waived in writing by the holders of
at least 62.5 percent of the Series O Preferred Stock then outstanding, voting
together as one class, a consolidation or merger of the Company into or with any
other entity or entities, or the sale or transfer by the Company of all or
substantially all its assets, in each case under circumstances in which the
holders of a majority in voting power of the outstanding capital stock of the
Company, immediately prior to such a merger, consolidation or sale, own less
than a majority in voting power of the outstanding capital stock of the
corporation or the surviving or resulting corporation or acquirer, as the case
may be, immediately following such a merger, consolidation or sale (each such
transaction being hereinafter referred to as a “Corporate Transaction”) shall be
deemed to be a liquidation within the meaning of this Section 3; provided,
however, that the holder(s) of any share or shares of Series O Preferred Stock
shall have the right, at its option, upon consummation of a Corporate
Transaction, to require the Company to redeem such holder(s) share or shares of
Series O Preferred Stock for an amount equal to such holder’s Liquidation
Preference.

TWELFTH: The definition of the term “Excluded Stock” appearing in Section 1 of
the Certificate of Designations, Rights and Preferences of Series O Convertible
Preferred Stock set forth in the Certificate of Incorporation, as amended, is
hereby amended by replacing the word “and” which precedes “(D)” with a comma “,”
and inserting at the end of the sentence: “and (E) any issuance of shares of
Series M, N, P or Q Convertible Preferred Stock, including without limitation
any issuance in payment of dividends with respect to the same series of
preferred stock.”

 

A-6



--------------------------------------------------------------------------------

THIRTEENTH: Sections 2 and 3 of the Certificate of Designations, Rights and
Preferences of Series P Convertible Preferred Stock set forth in the Certificate
of Incorporation, as amended, is hereby amended by deleting Sections 2 and 3 in
their entirety and replacing them with the following (changes from the current
Certificate are marked):

2. Dividends.

(a) Each Holder of Series P Preferred Stock, in preference and priority to the
Holders of all other classes of stock other than Holders of the Company’s Series
M Convertible Preferred Stock (the “Series M Preferred”) and the Series Q
Convertible Preferred Stock (the “Series Q Preferred”), shall be entitled to
receive, with respect to each share of Series P Preferred Stock then outstanding
and held by such Holder of Series P Preferred Stock, dividends, commencing from
the date of issuance of such share of Series P Preferred Stock, at the rate of
eight percent (8%) per annum of the Series P Stated Value (the “Series P
Preferred Dividends”); provided, however, that from and after the Company’s
issuance of not less than 36,000,000 shares of Series Q Preferred, the Series P
Preferred dividend rate shall be reduced to six percent (6%) per annum. The
Series P Preferred Dividends shall be cumulative, whether or not earned or
declared, and shall be paid quarterly in arrears on the first day of February,
May, August and November in each year. At the election of the Company, the
Series P Preferred Dividends shall be paid by (a) issuing each Holder of Series
P Preferred Stock such number of shares of Series P Preferred Stock equal to the
Series P Preferred Dividend divided by the Series P Stated Value (“PIK Shares”),
or (b) cash out of legally available funds therefor. Any election by the Company
to pay dividends in shares of Series P Preferred Stock or cash shall be made
uniformly with respect to all outstanding shares of Series P Preferred Stock for
a given dividend period.

(b) No dividends shall be paid on any Common Stock of the Company or any other
capital stock of the Company other than the Series M Preferred and the Series Q
Preferred during any fiscal year of the Company until all outstanding Series P
Preferred Dividends (with respect to the current fiscal year and all prior
fiscal years) shall have been paid or declared and set apart for payment to the
Holders of Series P Preferred Stock.

(c) In the event that the Company shall at any time pay a dividend on the Common
Stock or any other class or series of capital stock of the Company other than
the Series M Preferred and the Series Q Preferred, the Company shall, at the
same time, pay to each Holder of Series P Preferred Stock a dividend equal to
the dividend that would have been payable to such Holder if the shares of Series
P Preferred Stock held by such Holder had been converted into Common Stock on
the date of determination of Holders of Common Stock entitled to receive such
dividends.

3. Liquidation; Redemption. Upon any liquidation, dissolution or winding up of
the Company, whether voluntary or involuntary, the Holders of the shares of
Series P Preferred Stock shall rank (i) senior to the Holders of the Common
Stock and the Company’s Series N Convertible Preferred Stock and Series O
Convertible Preferred, (ii) junior to the Holders of Series Q Preferred, and
(iii) on parity with the Holders of the Series M Preferred, as to such
distributions, and shall be entitled to be paid an amount per share equal to the
Series P Stated Value plus any accrued and unpaid Series P Preferred Dividends
(the “Liquidation Preference”). No modification of this Liquidation Preference
shall be made without the prior written approval

 

A-7



--------------------------------------------------------------------------------

of at least 62.5% of the then outstanding Series P Preferred. If upon such
liquidation, dissolution or winding up of the Company, whether voluntary or
involuntary, the assets to be distributed among the Holders of the Series P
Preferred Stock and any class or Series P capital stock ranking on a parity with
the Series P Preferred Stock as to such distributions shall be insufficient to
permit payment to the Holders of the Series P Preferred Stock and any such class
or series of capital stock of their respective liquidation amount, then the
entire assets of the Company to be distributed shall be distributed pro rata to
the Holders of Series P Preferred Stock and the Holders of such class or series
of capital stock ranking on a parity with the Series P Preferred Stock as to
such distributions according to the preferential amounts due thereon.

FOURTEENTH: The definition of the term “Excluded Stock” appearing in Section 1
of the Certificate of Designations, Rights and Preferences of Series P
Convertible Preferred Stock set forth in the Certificate of Incorporation, as
amended, is hereby amended by replacing the word “and” which precedes “(C)” with
a comma “,” and inserting at the end of the sentence: “and (D) any issuance of
shares of Series M, N, O or Q Convertible Preferred Stock, including without
limitation any issuance in payment of dividends with respect to the same series
of preferred stock.”

FIFTEENTH: The defined term “Event of Default” and the definition of such term
appearing thereafter in Section 1 of the Certificate of Designations, Rights and
Preferences of Series P Convertible Preferred Stock, together with Section 4(c)
thereof are hereby stricken in their entirety.

[SIGNATURE PAGE FOLLOWS]

 

A-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Certificate of Amendment to
be signed by its officer thereunto duly authorized this      day of June, 2006.

 

By:  

 

Name:   Title:  

 

A-9



--------------------------------------------------------------------------------

EXHIBIT B

PROPOSALS

(1) To approve the designation of the preferences and rights of the Series Q
Convertible Preferred Stock, and the issuance of up to 50,000,000 shares of the
Company’s Series Q Convertible Preferred Stock, par value $.004 per share,
convertible into an equal number of shares of Common Stock, subject to
adjustment, together with the potential future issuance of additional shares of
Series Q Preferred Stock in payment of dividends, which shares shall also be
convertible into shares of Common Stock.

(2) To approve the issuance of four-year warrants to purchase up to 26,000,000
shares of Common Stock, subject to adjustment, at an exercise price of $1.45 per
share, subject to adjustment, in connection with the Company’s issuance of its
senior secured notes.

(3) To approve the issuance of issuance of shares of Common Stock, or securities
convertible into or exercisable for Common Stock or a combination thereof with
an aggregate fair value of approximately $3,200,000, in connection with the
acquisition of the capital stock and securities convertible into the capital
stock of another company.

(4) To approve the issuance of four-year warrants to purchase up to 250,000 and
547,500 shares, respectively, of Common Stock, subject to adjustment, at an
exercise price of $.01 per share in consideration for merger and acquisition
services and credit enhancements in the form of loan guarantees.

(5) To approve the issuance of four-year warrants to purchase up to 400,000
shares of Common Stock, subject to adjustment, at an exercise price of $1.50 per
share in satisfaction of investment banking fees.

(6) To approve the issuance of up to 500,000 shares of Common Stock in
consideration for consulting services.

 

B-1